Citation Nr: 1455762	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a finger disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left foot disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a right foot disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to February 1970, which included service in the Republic of Vietnam from March 1969 to January 1970.  He also served in the Nevada Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was transferred to the RO in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issues of entitlement to service connection for a finger disorder, a back disorder, a right foot disorder, a left foot disorder, hypertension, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO did provide the appellant with notice in September 2011, prior to the initial decision on the claim in April 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the September 2011 notice letter about the information and evidence that is necessary to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter further explained how disability ratings and effective dates are determined.  The Veteran and his representative have not alleged any notice deficiency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran and his representative have not identified any available, outstanding records pertinent to bilateral hearing loss.

The Veteran was also afforded a VA examination in January 2012 in connection with his hearing loss claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and an examination of the Veteran. 
 
The Board notes that the Veteran and his representative contended at the April 2013 hearing that the January 2012 VA examination was inadequate in that the audiological testing was performed in silence and not with background noise present.  While the Veteran has testified that he experiences difficulty hearing in the presence of background noise, there is no requirement that audiology testing be performed under such conditions.  VA regulations require that an examination for hearing impairment be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85.  There is no indication in the report that the testing was performed otherwise by the VA examiner.  Rather, the Board notes that the January 2012 VA examination report specifically indicates that the testing was performed by an audiologist and included a puretone audiometry test and the Maryland CNC test.

The Veteran and his representative also asserted that the January 2012 VA examiner encouraged the Veteran to "guess" if he was unsure as to whether or not he heard a sound during the testing.  However, the Board notes that, after review of the entire examination report, there does not appear to be anything improper with regard to the Veteran's audiological testing.  Further, the examiner did not indicate that the Veteran's responses were unreliable or inconsistent, as one might expect if the Veteran had been merely guessing throughout the examination.  Therefore, Board finds that the January 2012 VA audiology examination provided to the Veteran was adequate, and thus, may proceed with its decision. 

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in April 2013.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, including any treatment records pertaining to hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Indeed, as noted above, the Veteran and his representative contended that the testing at the January 2012 VA examination as inadequate, thereby demonstrating their knowledge that the claim was denied because the test results did not reveal a current hearing loss disability.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran and his representative have not contended otherwise.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss.  The Board also notes that the Veteran was not documented as having disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385 within one year of his separation from service.  

Moreover, the Board finds that the Veteran has not been shown to have hearing loss at any point since filing his claim for service connection or within close proximity thereto.  In fact, on the authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
20
LEFT
15
20
15
20
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  These examination results do not show hearing loss for VA purposes. 38 C.F.R. § 3.385.  

The other evidence of record does not indicate any current diagnosis of hearing loss.  In addition, the Veteran testified that he has not been prescribed hearing aids and is not treated by a doctor for a hearing disability.

In summary, no evidence of record establishes the existence of a bilateral hearing loss disability under the clear requirements of 38 C.F.R. § 3.385, as set forth above.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the Veteran's competent reported history of hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran served in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

Although fingertip numbness, foot disorders, and hypertension are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether the Veteran has a finger disorder, foot disorders, and/or hypertension that are causally or etiologically related to his herbicide exposure in service.  

Further, the requirement for a VA examination and opinion, where the evidence indicates that the veteran's disability may be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has offered testimony that his finger disorder may have been caused by loading 98 pound rounds while in service, that wearing his boots in service and in Vietnam may have caused his foot disorders, and that his hypertension, documented in his medical records as early as 1995, may be the result of an acquired psychiatric disorder.  Therefore, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of these disorders.  

Moreover, a VA examination is required for the Veteran's acquired psychiatric disorder claim.  While the Veteran was afforded an examination in July 2012 in connection with this claim, the examiner did not diagnose the Veteran with PTSD at that time.  The examiner did diagnose the Veteran with anxiety disorder; however, he did not provide an opinion as to whether that disorder was related to the Veteran's military service.  Accordingly, a VA examination and medical opinion are needed to address the nature and etiology of any acquired psychiatric disorder that may be present.  

The Veteran has also stated that his National Guard duty service contributed to his acquired psychiatric disorder symptoms, specifically his duties after he was activated to respond to a flood.  Therefore, the AOJ should attempt to obtain records which might show whether this period of service was state or federal service.

The Veteran should also be afforded a VA examination for his back disorder claim, as this claim meets the low threshold under McLendon.  The Veteran's medical records show that he has reported back pain as early as 1995, and the Veteran has testified that he began experiencing this back pain while in service due to lifting supplies and the jarring of his body during jeep rides while in Vietnam.  As such, the Veteran should be afforded a VA examination.

Finally, the Board notes that the Veteran submitted additional medical records regarding his back disorder and hypertension directly to the Board without a waiver of the AOJ's initial consideration.  Therefore, the AOJ should consider all evidence of record before issuing a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a finger disorder, right and left foot disorders, a back disorder, hypertension, and an acquired psychiatric disorder.  A specific request should be made for records from any private chiropractors and Express Care Miami.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should verify the type of service that the Veteran had while serving in the Nevada Army National Guard during the flood of Nelson's Landing in Nevada in September 1974.  In particular, the AOJ should determine whether the Veteran served on active duty, ACDUTRA, or INACDUTRA and whether such service was federalized.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any finger disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

It should also be noted that the Veteran has testified that his symptoms may be as a result of lifting and loading 98 pound rounds while in service.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a finger disorder that is causally or etiologically related to his military service, to include whether any diagnosed disorder is related to the Veteran's exposure to herbicides, including Agent Orange in Vietnam.  The examiner is also asked to address the Veteran's report that he injured his fingers lifting and loading heavy rounds while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's claims file shows that he reported back pain as early as 1995.  The Veteran testified that he saw additional medical providers for his back pain since service, but that he no longer remembered the names of all such providers.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a back disorder that is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left and/or right foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The Veteran has also stated that wearing boots while in service, to include while in Vietnam, may have caused his current foot disorders.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a left and/or right foot disorder that is causally or etiologically related to his military service, to include his exposure to herbicides while in Vietnam and wearing boots in service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

It should also be noted that the Veteran contends that his hypertension may be due to his acquired psychiatric disorder.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has hypertension that is causally or etiologically related to his military service, to include herbicide exposure therein.  He or she should also address whether it is at least as likely as not that the Veteran has hypertension that is either caused by or permanently aggravated by an acquired psychiatric disorder. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders, including, but not limited to, PTSD and anxiety disorder, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorders.

For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


